456 F.2d 268
UNITED STATES of America, Appellee,v.Tony Gerard DOUGLASS, Appellant.
No. 15201.
United States Court of Appeals,Fourth Circuit.
March 2, 1972.

William H. Murphy, Jr. and Carroll & Murphy, Baltimore, Md., on brief for appellant.
George Beall, U. S. Atty., and John G. Sakellaris, Asst. U. S. Atty., on brief for appellee.
Before HAYNSWORTH, Chief Judge, and CRAVEN and RUSSELL, Circuit Judges.
PER CURIAM:


1
In this appeal from a conviction for refusal to submit to induction into the armed forces, Douglass claims that he should have been granted an exemption from service as a conscientious objector because of his beliefs as a Black Muslim. Although Douglass never presented his claim to his local Selective Service Board, raising it for the first time on the day he was to have been inducted, both sides have sought to waive this procedural question.  We need not accept the proffered waiver, however.


2
The identical procedural and substantive questions were both presented to this court in United States v. Al-Majied Muhammad, 364 F.2d 223.  After consideration of the briefs, we affirm on the authority of the decision in Muhammad.


3
Affirmed.